Title: Enclosure I: Jonathan Heart to Josiah Harmer, 1788
From: Heart, Jonathan
To: Harmer, Josiah


Enclosure I
Jonathan Heart to Josiah Harmer

Sir

The big Beaver empties into the Ohio 29 miles below Fort Pitt, is 150 yards wide at the mouth, gradually decreasing in width to the crossings at the Mahooning Town, which is about 85 miles by water from its mouth; at this crossing it is 100 yards wide. From the mouth of Beaver to the Block House at the foot of the Falls 3 ½ miles good water. Up the first Falls 1 ½mile; to foot of second or upper Falls ½ mile gentle current up the second Falls one mile much more rapid and rocky than the first—along the first Falls high Hills adjoin the River on west side—the banks on the East side a gentle slope from the water edge rising back to a white oak flatt—level flatts on both sides along the gentle current between the lower and upper Falls—high and impassable Hills adjoin the River on East side, level flatt on west side along the upper Falls—a good road may be made from the Block House along the East side, crossing to the west side at the gentle current, thence along the west side to the head of the upper Falls, and indeed the Country is good for roads in general to the crossings of Beaver above Kaskaskias, and thence to the crossings 11 miles above the Pennsylvania Line; from the head of the Falls the waters are gentle for 6 miles thence more rapid and many Islands; for 10 miles high Hills adjoining the River on both sides—thence very good water to the crossing 11 miles above the Pennsylvania Line—the banks generally stoney not subject to being washed away—bed of the River stone and gravel—in no place less than four feet of water except at the Crossing above Kaskaskias where there was only 3 ½ feet—it is however to be observed the River was 3 ½ feet higher than when Ens. McDowel reconnoitred it—the  information of a Mr. Wilson who may be depended on assures that when there is water sufficient to come to the crossing 11 miles above the Pennsylvania Line as above mentioned, there is also sufficient to go up to the Mahooning Town which is 30 miles by water tho’ only 15 ½ by Land south 80 west—from Mahooning Town at the crossing of Cayahoga to the standing stone 24 miles N. 77 west—the Country very level no Hills, generally white oak flatt some low wet Lands, but not swampy—one bad stream which the present path crosses three times, but by going a little round, the path will be much better and twice crossing avoided. The Cayahoga at the standing Stone is 50 yards wide rapid and difficult crossing, 1 ½ mile below, the River is only 25 feet wide, high solid banks and a Bridge easily made across. The Cayahoga from the standing Stone is very rapid for 2 ½ miles, thence gentle 5 miles, thence a continual descent by stages of 10 to 20 feet perpendicular Falls, for 4 miles, thence rapid to the crossings at the old Cayahoga Town which is three miles more. From the Standing Stone by land to Cayahoga Town 11½ miles S. 60 west and very good Lands for roads except a few spots of low swamp. The River at Cayahoga Town is 50 yards wide and 6 feet depth at the crossings which from information is 3 feet higher than in common summer seasons. The old Cayahoga Town stood on the south side of the River on an Eminence beautifully situated at the bend of the River, where it turns quick to the N.W. which is the general course of it; from this place to the Lake is about 45 miles by land and double that distance by water; the common current at this time the rate of 5 miles an hour. At 11 miles from the Town commences what is called the upper rapids, and continue 4 miles at the rate of 8 miles an hour—at one place are rocky difficult and dangerous. At the foot of those rapids met two loaded canoes which the Indians said they could push up to the head of the rapids by sunset which was about three hours. The Indian who piloted me down said the rapids were much more difficult at this stage of the water than when either higher or lower—22 miles still lower down are the lower rapids which continue also about 4 miles, are neither so rapid or difficult as the upper. From thence to the Moravian Town is 20 miles. From Cayahoga Town to this place which is called the head of navigation, depth of water from 6 to 10 feet and 70 yards wide. From this place to the mouth which is 20 miles, depth of water from 10 to 15 feet and widens to 200 yards and becomes a little more gentle before it reaches the Lake. At the very entrance into the Lake, not more than 100 yards wide and scarcely water at this time for a Canoe to pass into the Lake, which is always the case during and immediately after a north west wind, though at other times large vessels can come in. The Cayahoga is exceeding rapid and crooked, continually meandring from one side to the other of an extensive bottom; the banks low, rich and loose soil subject to washing; great quantities of Trees and drift wood in the bends, which in places, nearly obstructs the passage, and added to the rapidity makes the navigation dangerous. The bed of the River is generally a gravel and sand, very few rocks either in the River or along shore. The Indians who live along the River and particularly a Chippewa Chief, says when the Delawares lived at Cayahoga  Town, he has often been up the River with Canoes for the French Traders, that they could push a Canoe from the mouth to the Town in 4 days, that he had often done it, and that except very dry seasons there was water sufficient for large Canoes to go up loaded. The lands at the mouth of Cayahoga on west side, low bottom for great distance, on East side high flatt, no heighth in commanding distance. From the mouth of Cayahoga to Presq’ isle is near 100 miles. At 35 miles distance is a large River called Cheauga, rises between the waters of Beaver and Cayahoga is as large as the Cayahoga, much better entrance into it and did not appear so rapid. The Indians who live on the River say it is not rapid and that it is but a little way from the salt Springs to where the river is canoeable. One of the Delawares who was with me says he went up with a large canoe three days when the Corn was in blossom. There are other considerable Streams which empty into the Lake but none of them are likely to afford a water communication except this. The information of different Indians say that from Cayahoga Town across south to the head waters of the Muskingum is only 6 miles, that canoes can go down from that to the mouth. A Mr. Wilson who is well acquainted along the Lake and whose information may be depended on, says there is a path from the Salt Springs in a direct course to the mouth of Cayahoga, which path is along high ridges except one swamp which is not very bad; that the distance is about 50 miles—that the path from the standing Stone to the Moravian Town is only 25 miles and through lands capable of making good roads, though in places low and wet.
With respect to the communication between the Lake and the waters of French Creek, Presq’ isle is an excellent harbour, and the only good one between Niagara and Detroit on the south shore of the Lake—from Presq’ isle to Le Beuf is 15 miles through high heavy timbered Country and very wet at some seasons, but is by no means a Swamp, as has been by some represented—from thence to the mouth of French Creek is 40 miles by land and 65 by water, a crooked Stream, rapid as well as shallow in some places, but no where dangerous or very difficult; high Hills come into the river and at some places rocky shores. When there is water in the Allegany to come to the mouth of French Creek, with very little difficulty the same Boat may be carried to Le Beuf. A Mr. Hulings who has been long acquainted with these waters, says he has been at Le Beuf with a boat of 3 ½Ton burthen while that Post was in possession of the British. In September 1787 the Commissioners who run the Northern Line of Pennsylvania went up French Creek with very large Canoes, and during my residence at Fort Franklin, Canoes often went up; the information of all agree that from the mouth 3 miles up is much the most difficult in the whole distance to Le Beuf, and this by no means impracticable.
With respect to Chattaucq Lake, the Allegany waters continue to the mouth of the Connewago branch much the same as below, as to depth and rapidity, from the mouth of French Creek to Connewago is 80 miles, thence up the Connewago for 10 miles the waters are shallow and rapid, not Canoeable during summer season—from thence to the  upper end of Chattaucq Lake is about 60 miles good water—from thence by Land is only 9 miles and good lands for a road, indeed there has formerly been a good waggon road, but it [is] agreed by all that there is no harbour even for Boats, and much less for vessels, being high and rocky banks along the Lake for great distance. The waters of the Allegany below the mouth of French Creek are too well known to need any observations being made on them.
Have thus according to the best of my abilities reported such remarks and observations on the different waters and Portages &c. as the lateness of the season would admit of my making.—I have the honor to be with due respect Sir Your most obedent & Humble Servt.

 (signed)  Jona. Heart Captn. 1st. U. S. Regt.

